DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed on May 13, 2022. Claims 1-2, 4-5, 7-11, 13-14, 16-17, 19-23, 27 are still pending in the present application. This action is made FINAL.
Response to Arguments
Applicant's arguments filed May 13, 2022 have been fully considered but they are not persuasive.
	The argument features Riedl fails to disclose wherein the device management entity sends a uniform resource locator (URL) from where the IoT device needs to fetch a software update when the software update is too large to be included in the application data.
The examiner respectfully disagrees with the applicant’s statement and asserts that the limitations of the independent claims performed by the “device management entity” do not include determining that the software update is too large to be included in the application data. How does the device management entity know the software update is too large to be included in the application data? What is the device management entity? Therefore, the expression “when the software update is too large to be included in the application data” is not given patentable weight. Regarding the limitation of the device management entity sending a URL from where the IoT device needs to fetch a software update, using the broadest reasonable interpretation, it is known in the field of art as disclosed by Riedl to send a URL from where the IoT device needs to fetch a software update (par. 305, line 1 – par. 306, line 6).
In view of the above, the rejection using Adrangi, Riedl, Peddiraju, and Yang is maintained as repeated below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 7, 13, 14, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Adrangi et al. (U.S. Patent Application Number: 2018/0150289) in view Riedl et al. (U.S. Patent Application Number: 2019/0250899).
Consider claim 1; Adrangi discloses a method, by a device management entity (e.g. firmware pusher device), for transmitting application data to an Internet of Things (IoT) device (par. 45, lines 6-10) which is accessible via two different radio networks having different transmission bandwidths (par. 19, lines 1-10), the method comprising: 
determining that the application data is available for the IoT device (par. 25), 
transmitting one or more parameter requests to the IoT device in which the IoT device is requested to inform the device management entity about a plurality of operating parameters of the IoT device [e.g. entering firmware download mode (par. 42, 44)],
receiving a parameter response to the one or more parameter requests (par. 45, lines 1-6), the parameter response comprising response parameters including at least one of the requested plurality of operating parameters [e.g. entering firmware download mode (par. 42; par.  44, line 1 – par. 45, line 6)], 
selecting one of the radio networks for the transmission of the application data [e.g. BLE (par. 45, lines 6-10)] in dependence on the received response parameters (par. 44, line 1 – par. 45, line 6), and
transmitting the application data (e.g. firmware upgrade) to the IoT device over the selected radio network [e.g. BLE (par. 45, lines 6-10)].
Adriangi discloses the claimed invention except: the device management entity sends a uniform resource locator (URL) from where the IoT device needs to fetch a software update when the software update is too large to be included in the application data.
In an analogous art Riedl discloses the device management entity (OTA update service 3750 in  IoT cloud service 120) sends a uniform resource locator (URL) from where the IoT device (attribute/code management logic 3710 in the IoT device) needs to fetch a software update when the software update is too large to be included in the application data [it is known in the field of art to send a software update directly to an IoT device or to use a URL (par. 304, lines 1-6; par. 305, line 1 – par. 306, line 6; fig. 38)].
It is an object of Adrangi’s invention to provide data to IoT devices. It is an object of Riedl’s invention to provide a system and method for service-oriented IoT device updates. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Adrangi by including a URL, as taught by Riedl, for the purpose of enhancing a user’s experience in a telecommunication system.
Consider claim 2, as applied in claim 1; Adrangi discloses transmitting a switch command to the IoT device instructing the IoT device to switch the radio network to the other radio network [e.g. switch to the high throughput and high power radio (par. 15, lines 1-6; par. 19, lines 1-10)]; and receiving a switch confirmation from the IoT device by which the device management entity is informed that the IoT device has switched to the other radio network [e.g. BLE radio (par. 44, line 6 – par. 45, line 10)].
Consider claim 5, as applied in claim 2; Adrangi discloses determining that the application data was successfully transmitted to the IoT device over the other radio network [e.g. the BLE radio is turned off (par. 47)], wherein the application data comprises the software update for the IoT device (par. 45, lines 6-10), and transmitting a further switch command to the IoT device instructing the IoT device to switch the radio network back to the radio network having the lower transmission bandwidth (e.g. cellular radio) [the BLE radio is activated only for the upgrade/update (par. 15, lines 1-6; par. 47)].
Consider claim 7, as applied in claim 1; Adrangi discloses the operating parameters are exchanged between the device management entity and the IoT device using a Light Weight Machine to Machine (LWM2M) protocol (par. 27, lines 1-6).
Consider claim 13; Adrangi discloses a device management entity (e.g. firmware pusher device) configured to transmit application data to an Internet of Things (IoT) device (par. 45, lines 6-10) which is accessible via two different radio networks having different transmission bandwidths (par. 19, lines 1-10), the device management entity comprising a memory and at least one processing unit (par. 66), the memory containing instructions executable by the at least one processing unit (par. 66), wherein the device management entity is operative to:
determine that the application data is available for the IoT device (par. 25), 
transmit one or more parameter requests to the IoT device in which the IoT device is requested to inform the device management entity about a plurality of operating parameters of the IoT device [e.g. entering firmware download mode (par. 42, 44)],
receive a parameter response to the one or more parameter requests (par. 45, lines 1-6), the parameter response comprising response parameters including at least one of the requested plurality of operating parameters [e.g. entering firmware download mode (par. 42; par.  44, line 1 – par. 45, line 6)], 
select one of the radio networks for the transmission of the application data [e.g. BLE (par. 45, lines 6-10)] in dependence on the received response parameters (par. 44, line 1 – par. 45, line 6), and
transmit the application data (e.g. firmware upgrade) to the IoT device over the selected radio network [e.g. BLE (par. 45, lines 6-10)].
Adriangi discloses the claimed invention except: the device management entity sends a uniform resource locator (URL) from where the IoT device needs to fetch a software update when the software update is too large to be included in the application data.
In an analogous art Riedl discloses the device management entity (OTA update service 3750 in  IoT cloud service 120) sends a uniform resource locator (URL) from where the IoT device (attribute/code management logic 3710 in the IoT device) needs to fetch a software update when the software update is too large to be included in the application data [it is known in the field of art to send a software update directly to an IoT device or to use a URL (par. 304, lines 1-6; par. 305, line 1 – par. 306, line 6; fig. 38)].
It is an object of Adrangi’s invention to provide data to IoT devices. It is an object of Riedl’s invention to provide a system and method for service-oriented IoT device updates. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Adrangi by including a URL, as taught by Riedl, for the purpose of enhancing a user’s experience in a telecommunication system.
Consider claim 14, as applied in claim 13; Adrangi discloses selecting the other radio network having the higher transmission bandwidth (par. 15, lines 1-6; par. 44), transmitting a switch command to the IoT device instructing the IoT device to switch the radio network to the other radio network [e.g. switch to the high throughput and high power radio (par. 15, lines 1-6; par. 19, lines 1-10)]; and receiving a switch confirmation from the IoT device by which the device management entity is informed that the IoT device has switched to the other radio network [e.g. BLE radio (par. 44, line 6 – par. 45, line 10)].
Consider claim 17, as applied in claim 14; Adrangi discloses determining that the application data was successfully transmitted to the IoT device over the other radio network [e.g. the BLE radio is turned off (par. 47)], and transmitting a further switch command to the IoT device instructing the IoT device to switch the radio network back to the radio network having the lower transmission bandwidth (e.g. cellular radio) [the BLE radio is activated only for the upgrade/update (par. 15, lines 1-6; par. 47)], wherein the application data comprises the software update for the IoT device (par. 45, lines 6-10).
Consider claim 19, as applied in claim 13; Adrangi discloses the operating parameters are exchanged between the device management entity and the IoT device using a Light Weight Machine to Machine (LWM2M) protocol (par. 27, lines 1-6).

Claims 4, 11, 16, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Adrangi et al. (U.S. Patent Application Number: 2018/0150289) in view Riedl et al. (U.S. Patent Application Number: 2019/0250899) in view Peddiraju et al. (U.S. Patent Number: 9,906,991).
Consider claim 4, as applied in claim 2; Adrangi and Riedl disclose the claimed invention except: receiving a rejection message from the IoT device by which the device management entity is informed that the IoT device rejects the switch command and fails to switch to the other radio network.
In an analogous art Peddiraju discloses receiving a rejection message from the IoT device by which the device management entity is informed that the IoT device rejects the switch command and fails to switch to the other radio network [the switch is based on whether the user permits or requests the switch; the permission or request involves sending a message (col. 5, lines 37-42)].
It is an object of Adrangi’s invention to provide data to IoT devices. It is an object of Riedl’s invention to provide a system and method for service-oriented IoT device updates. It is an object of Peddiraju’s invention to provide communication using multiple networks including an IoT communication network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adrangi and Riedl by including authorizing a switch command, as taught by Peddiraju, for the purpose of efficiently providing services in a wireless network.
Consider claim 11, as applied in claim 1; Adrangi and Riedl disclose the claimed invention except: the transmitted parameter request comprises the request to inform the device management entity about at least one of the following operating parameters: a battery level of the IoT device, a used network bearer, the available network bearers, a radio signal strength of the available network bearers, a software status indicating which software version the IoT device is using.
In an analogous art Peddiraju discloses the transmitted parameter request comprises the request to inform the device management entity about at least one of the following operating parameters: a battery level of the IoT device, a used network bearer, the available network bearers, a radio signal strength of the available network bearers, a software status indicating which software version the IoT device is using (col. 8, lines 25-28, 47-52, 58-62).
It is an object of Adrangi’s invention to provide data to IoT devices. It is an object of Riedl’s invention to provide a system and method for service-oriented IoT device updates. It is an object of Peddiraju’s invention to provide communication using multiple networks including an IoT communication network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adrangi and Riedl by including operating parameters, as taught by Peddiraju, for the purpose of enhancing a user’s experience in a mobile communication system.
Consider claim 16, as applied in claim 14; Adrangi and Riedl disclose the claimed invention except: receiving a rejection message from the IoT device by which the device management entity is informed that the IoT device rejects the switch command and fails to switch to the other radio network.
In an analogous art Peddiraju discloses receiving a rejection message from the IoT device by which the device management entity is informed that the IoT device rejects the switch command and fails to switch to the other radio network [the switch is based on whether the user permits or requests the switch; the permission or request involves sending a message (col. 5, lines 37-42)].
It is an object of Adrangi’s invention to provide data to IoT devices. It is an object of Riedl’s invention to provide a system and method for service-oriented IoT device updates. It is an object of Peddiraju’s invention to provide communication using multiple networks including an IoT communication network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adrangi and Riedl by including authorizing a switch command, as taught by Peddiraju, for the purpose of efficiently providing services in a wireless network.
Consider claim 23, as applied in claim 13; Adrangi and Riedl disclose the claimed invention except: the transmitted parameter request comprises the request to inform the device management entity about at least one of the following operating parameters: a battery level of the IoT device, a used network bearer, the available network bearers, a radio signal strength of the available network bearers, a software status indicating which software version the IoT device is using.
In an analogous art Peddiraju discloses the transmitted parameter request comprises the request to inform the device management entity about at least one of the following operating parameters: a battery level of the IoT device, a used network bearer, the available network bearers, a radio signal strength of the available network bearers, a software status indicating which software version the IoT device is using (col. 8, lines 25-28, 47-52, 58-62).
It is an object of Adrangi’s invention to provide data to IoT devices. It is an object of Riedl’s invention to provide a system and method for service-oriented IoT device updates. It is an object of Peddiraju’s invention to provide communication using multiple networks including an IoT communication network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adrangi and Riedl by including operating parameters, as taught by Peddiraju, for the purpose of enhancing a user’s experience in a mobile communication system.

Claims 8-10, 20-22, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Adrangi et al. (U.S. Patent Application Number: 2018/0150289) in view Riedl et al. (U.S. Patent Application Number: 2019/0250899) in view Yang et al. (U.S. Patent Application Number: 2018/0049108).
Consider claim 8, as applied in claim 1; Adrangi and Riedl disclose the claimed invention except: the two radio networks comprise a Narrowband IoT radio network and a LTE-M2M radio network.
In an analogous art Yang discloses the two radio networks comprise a Narrowband IoT radio network and a LTE-M2M radio network (par. 13, lines 13-17).
It is an object of Adrangi’s invention to provide data to IoT devices. It is an object of Riedl’s invention to provide a system and method for service-oriented IoT device updates. It is an object of Yang’s invention to provide dual mode IoT devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adrangi and Riedl by including narrowband IoT, as taught by Yang, for the purpose of effectively managing communication in a data network.
Consider claim 9, as applied in claim 8; Adrangi discloses instructing the IoT device to switch to the radio network for the transmission of the application data [e.g. enter the firmware download mode (par. 15, lines 1-6; par. 42)], wherein transmitting a further switch command to the IoT device comprises instructing the IoT device to switch back to the IoT radio network when the transmission of the application data is completed [e.g. turning off the BLE radio (par. 15, lines 1-6; par. 47)]. Adrangi and Riedl disclose the claimed invention except: narrowband and LTE-M2M.
In an analogous art Yang discloses narrowband and LTE-M2M (par. 13, lines 13-17).
It is an object of Adrangi’s invention to provide data to IoT devices. It is an object of Riedl’s invention to provide a system and method for service-oriented IoT device updates. It is an object of Yang’s invention to provide dual mode IoT devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adrangi and Riedl by including narrowband IoT, as taught by Yang, for the purpose of effectively managing communication in a data network.
Consider claim 10, as applied in claim 2; Adrangi and Riedl disclose the claimed invention except: determining a connection quality of the radio network having the higher transmission bandwidth between the IoT device and the device management entity taking into 5In Re: Anna LARMO et al.PCT Application No.: PCT/EP2018/057718Filing Date: March 27, 2018account the received response parameters, wherein when the connection quality is lower than a defined threshold, the application data is transmitted over the radio network having the lower transmission bandwidth.
In an analogous art Yang discloses determining a connection quality of the radio network having the higher transmission bandwidth between the IoT device and the device management entity taking into 5In Re: Anna LARMO et al.PCT Application No.: PCT/EP2018/057718Filing Date: March 27, 2018account the received response parameters (par. 16, lines 2-10; par. 43, lines 5-11), wherein when the connection quality is lower than a defined threshold [e.g. heavily loaded (par. 25, lines 7-12; par. 43, lines 5-11)], the application data is transmitted over the radio network having the lower transmission bandwidth (par. 25, lines 7-12).
It is an object of Adrangi’s invention to provide data to IoT devices. It is an object of Riedl’s invention to provide a system and method for service-oriented IoT device updates. It is an object of Yang’s invention to provide dual mode IoT devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adrangi and Riedl by including connection quality, as taught by Yang, for the purpose of effectively managing communication in a data network.
Consider claim 20, as applied in claim 13; Adrangi and Riedl disclose the claimed invention except: the two radio networks comprise a Narrowband IoT radio network and a LTE-M2M radio network.
In an analogous art Yang discloses the two radio networks comprise a Narrowband IoT radio network and a LTE-M2M radio network (par. 13, lines 13-17).
It is an object of Adrangi’s invention to provide data to IoT devices. It is an object of Riedl’s invention to provide a system and method for service-oriented IoT device updates. It is an object of Yang’s invention to provide dual mode IoT devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adrangi and Riedl by including narrowband IoT, as taught by Yang, for the purpose of effectively managing communication in a data network.
Consider claim 21, as applied in claim 20; Adrangi discloses instructing the IoT device to switch to the radio network for the transmission of the application data [e.g. enter the firmware download mode (par. 15, lines 1-6; par. 42)], wherein transmitting a further switch command to the IoT device comprises instructing the IoT device to switch back to the IoT radio network when the transmission of the application data is completed [e.g. turning off the BLE radio (par. 15, lines 1-6; par. 47)]. Adrangi and Reidl disclose the claimed invention except: narrowband and LTE-M2M.
In an analogous art Yang discloses narrowband and LTE-M2M (par. 13, lines 13-17).
It is an object of Adrangi’s invention to provide data to IoT devices. It is an object of Riedl’s invention to provide a system and method for service-oriented IoT device updates. It is an object of Yang’s invention to provide dual mode IoT devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adrangi and Riedl by including narrowband IoT, as taught by Yang, for the purpose of effectively managing communication in a data network.
Consider claim 22, as applied in claim 14; Adrangi and Riedl disclose the claimed invention except: determining a connection quality of the radio network having the higher transmission bandwidth between the IoT device and the device management entity taking into 5In Re: Anna LARMO et al.PCT Application No.: PCT/EP2018/057718Filing Date: March 27, 2018account the received response parameters, and to transmit the application data over the radio network having the lower transmission bandwidth when the connection quality is lower than a defined threshold.
In an analogus art Yang discloses determining a connection quality of the radio network having the higher transmission bandwidth between the IoT device and the device management entity taking into 5In Re: Anna LARMO et al.PCT Application No.: PCT/EP2018/057718Filing Date: March 27, 2018account the received response parameters (par. 16, lines 2-10; par. 43, lines 5-11), and to transmit the application data over the radio network having the lower transmission bandwidth when the connection quality is lower than a defined threshold [e.g. heavily loaded (par. 25, lines 7-12; par. 43, lines 5-11)].
It is an object of Adrangi’s invention to provide data to IoT devices. It is an object of Riedl’s invention to provide a system and method for service-oriented IoT device updates. It is an object of Yang’s invention to provide dual mode IoT devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adrangi and Riedl by including connection quality, as taught by Yang, for the purpose of effectively managing communication in a data network.
Consider claim 27, as applied in claim 1; Adrangi and Riedl disclose the claimed invention except: determining a connection quality between the IoT device and the device management entity  of the two radio networks, wherein it is determined that transmission of the application data is disabled if the connection quality of both radio networks is lower than a defined threshold.
In an analogous art Yang discloses determining a connection quality between the IoT device and the device management entity of the two radio networks (par. 43, lines 5-30), wherein it is determined that transmission of the application data is disabled if the connection quality of both radio networks is lower than a defined threshold [e.g. an offloading opportunity continues to be monitored (par. 43, lines 30-34)].
It is an object of Adrangi’s invention to provide data to IoT devices. It is an object of Riedl’s invention to provide a system and method for service-oriented IoT device updates. It is an object of Yang’s invention to provide dual mode IoT devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adrangi and Riedl by including connection quality, as taught by Yang, for the purpose of effectively managing communication in a data network.
Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
 
MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 
TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 
shortened statutory period will expire on the date the advisory action is mailed, and any 
 
extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Thursday from 7:30am to 5:00pm and Friday 7:30am to 4:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646